Case 3:18-cv-00428-DMS-MDD Document 313 Filed 11/08/18 PageID.4795 Page 1 of 6



    1 JULIA ROMANO (CA Bar No. 260857)
       jromano@kslaw.com
    2 KING & SPALDING LLP
    3 633 West Fifth Street, Suite 1700
      Los Angeles, CA 90071
    4 Telephone: +1 213 443 4355
      Facsimile: +1 213 443 4310
    5
      Additional counsel listed on signature page
    6
      Attorneys for Objector MS. EGLA VELASQUEZ MOLINA
    7
    8                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    9                             SOUTHERN DIVISION
   10
   11   M.M.M., on behalf of his minor child,
        J.M.A., et al.,
   12
                     Plaintiff,
   13
               v.                                        No. 3:18-cv-01832-DMS
   14
        JEFFERSON BEAUREGARD SESSIONS, III,
   15   Attorney General of the United States, et al.,
   16                Defendants.
   17
                                                         No. 3:18-cv-00428-DMS
   18
   19   MS. L., et al.,                                  CLASS ACTION
                     Plaintiffs,
   20                                                    MS. EGLA VELASQUEZ
               v.                                        MOLINA’S NOTICE
   21
        U.S. IMMIGRATION AND CUSTOMS                     OF SUPPLEMENTAL
   22   ENFORCEMENT (“ICE”), et al.,                     AUTHORITY IN SUPPORT
                                                         OF HER OBJECTION TO
   23                Defendants.                         THE OCTOBER 9, 2018
   24                                                    SETTLEMENT AGREEMENT
   25
   26
   27
   28

        Notice of Supplemental Authority                     Case No: 18-cv-00428-DMS
        In Support of Objection
Case 3:18-cv-00428-DMS-MDD Document 313 Filed 11/08/18 PageID.4796 Page 2 of 6




    1          Pursuant to the Court’s October 9, 2018 Order preliminarily approving the
    2 class settlement in this action (the “Settlement”), Ms. Egla Velasquez Molina
    3 (“Ms. Velasquez Molina”), a citizen of Honduras seeking asylum in the United
    4 States and presently detained at the Port Isabel Detention Center (“PIDC”), timely
    5 filed an objection to the preliminarily approved class settlement. Objection to the
    6 October 5, 2018 Settlement Agreement by Egla Velasquez Molina, Dkt. No. 289
                           1
    7 (“Objection Brief”) . In her Objection Brief Ms. Velasquez Molina – the legal
    8 guardian of her 10-year-old biological niece, E.C. – sought clarification that she is
    9 included within the definition of the plaintiff class in the Settlement.
   10          In furtherance of her requested clarification, Ms. Velasquez Molina
   11 respectfully submits the attached letter sent by U.S. Immigration and Customs
   12 Enforcement (“ICE”) to another legal guardian wrongfully separated from her
   13 child.     Ms. Marta Mejia is the sole primary caregiver, legal guardian, and
   14 biological great-grandmother of E.G.S., a five-year old previously in Office of
   15 Refugee Resettlement custody. See Complaint, Marta Alicia Mejia, et al. v. U.S.
   16 Immigration and Customs Enforcement, et al., No. 1:18-cv-02096 (D.D.C. Sept. 6,
   17 2018), ECF No. 1. Ms. Mejia was separated from E.G.S. on or about June 1, 2018,
   18 shortly before Ms. Velasquez Molina was separated from E.C. Id.
   19          On October 5, 2018, the same day the Unopposed Motion for the
   20 Preliminary Approval of Proposed Settlement was filed, the Deputy Field Office
   21 Director for the San Antonio Field Office, which is also the Enforcement and
   22 Removal Operations Field Office for PIDC, informed Ms. Mejia that her “removal
   23 from the United States cannot be completed until the United States District Court,
   24
   25   1
        Ms. Velasquez Molina’s October 23, 2018 objection inadvertently identified the
   26
        Court’s Order as being issued on October 5, 2018—the date on which the
   27   unopposed motion was filed. The Court entered its preliminary order approving
        the class settlement on October 9, 2018.
   28
                                               1
      Notice of Supplemental Authority                    Case No: 18-cv-00428-DMS
      In Support of Objection
Case 3:18-cv-00428-DMS-MDD Document 313 Filed 11/08/18 PageID.4797 Page 3 of 6




    1 Southern District of California, has rendered a decision for the judicial stay of
    2 removal which designates you as a class member during this ongoing litigation.
    3 There is currently a temporary restraining order which prevents the removal of any
    4 class member from the United States pending the outcome of the judicial stay of
    5 removal.”     Status Report and Exhibits, Marta Alicia Mejia, et al. v. U.S.
    6 Immigration and Customs Enforcement, et al., No. 1:18-cv-02096 (D.D.C. Nov. 5,
    7 2018), ECF Nos. 28, 28-1, 28-2, attached as Exhibit 1. Ms. Mejia has completed
    8 and submitted a Settlement Election Form pursuant to the notice procedure
    9 implemented by the Court. See id.
   10         In the attached letter, Defendants plainly state that Ms. Mejia, who like Ms.
   11 Velasquez Molina is, a legal guardian of a minor child, is a member of the Ms. L
   12 class. By doing so, Defendants implicitly recognize all the arguments in Ms.
   13 Velasquez Molina’s Objection Brief that legal guardians of children from whom
   14 they were wrongfully separated by Defendants are within the settlement class. Ms.
   15 Velasquez Molina agrees with this interpretation of the settlement class, and she
   16 should likewise be included in the Ms. L class.
   17
        ///
   18
   19 / / /
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                2
        Notice of Supplemental Authority                      Case No: 18-cv-00428-DMS
        In Support of Objection
Case 3:18-cv-00428-DMS-MDD Document 313 Filed 11/08/18 PageID.4798 Page 4 of 6




    1 DATED: November 8, 2018          KING & SPALDING LLP
    2
    3                                  By: /s/ Julia Romano __________
    4                                      Julia Romano
                                           KING & SPALDING LLP
    5                                      633 West Fifth Street, Suite 1700
                                           Los Angeles, CA 90071
    6                                      Telephone: +1 213 443 4355
                                           Facsimile: +1 213 443 4310
    7                                      jromano@kslaw.com
    8
                                           Joshua C. Toll
    9                                      Wintta M. Woldemariam
                                           KING & SPALDING LLP
   10                                      1700 Pennsylvania Avenue, NW, Suite 200
                                           Washington, DC 20006
   11                                      Telephone: +1 202 626 0500
   12                                      Facsimile: +1 202 626 3737
                                           jtoll@kslaw.com
   13                                      wwoldemariam@kslaw.com
   14                                      Attorneys for Objector Egla Velasquez
                                           Molina
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              3
        Notice of Supplemental Authority                   Case No: 18-cv-00428-DMS
        In Support of Objection
Case 3:18-cv-00428-DMS-MDD Document 313 Filed 11/08/18 PageID.4799 Page 5 of 6




    1                          CERTIFICATE OF SERVICE
    2         I hereby certify that I have this 8th day of November, 2018, served the
    3 foregoing via the Court’s CM/ECF on all counsel of record.
    4
                                            /s/ Julia Romano
    5                                      Julia Romano
    6                                      KING & SPALDING LLP

    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              4
        Notice of Supplemental Authority                   Case No: 18-cv-00428-DMS
        In Support of Objection
Case 3:18-cv-00428-DMS-MDD Document 313 Filed 11/08/18 PageID.4800 Page 6 of 6




    1                                              TABLE OF CONTENTS
    2 Exhibit 1.................................................................................................................... 6
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                      5
         Notice of Supplemental Authority                                                 Case No: 18-cv-00428-DMS
         In Support of Objection
Case 3:18-cv-00428-DMS-MDD Document 313-1 Filed 11/08/18 PageID.4801 Page 1 of 7




                      Exhibit 1




                                                                        Exhibit 1
                                                                         000006
Case 3:18-cv-00428-DMS-MDD Document 313-1 Filed 11/08/18 PageID.4802 Page 2 of 7



                    Case 1:18-cv-02096-PLF Document 28 Filed 11/05/18 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


       MARTA ALICIA MEJIA and E.G.S., a
       minor,

                          Plaintiffs,
                                                            Case No. 1:18-cv-02096-PLF
               v.
                                                            Judge Paul L. Friedman
       U.S IMMIGRATION AND CUSTOMS
       ENFORCEMENT (“ICE”), ET AL.,

                         Defendants.



                                              STATUS REPORT

              Plaintiffs respectfully submit this status report in connection with their concurrent Notice

       of Dismissal Without Prejudice.

              Plaintiffs continue to develop additional documentation in support of Plaintiff Marta Alicia

       Mejia’s guardianship of E.G.S., and have engaged additional Honduran counsel to assist in-

       country. However, shortly after this Court ruled on Plaintiffs’ Motion to Change Venue,

       Defendants clarified Ms. Mejia’s status as a member of the Ms. L class. Specifically, a

       representative of Defendant ICE met with Ms. Mejia and gave her a letter stating that her “removal

       from the United States cannot be completed until the United States District Court, Southern

       District of California, has rendered a decision for the judicial stay of removal which designates

       [her] as a class member during this ongoing litigation.” A copy of this letter, which is signed by

       the deputy director of ICE’s San Antonio field office, is attached as Exhibit A. The ICE official

       also verbally told Ms. Mejia that she would not be deported until “the judge’s decision.”

              Because Ms. Mejia is entitled to pursue relief in the Southern District of California,

       Plaintiffs are dismissing their case before this Court. Ms. Mejia has submitted a class election


                                                        1




                                                                                                             Exhibit 1
                                                                                                              000007
Case 3:18-cv-00428-DMS-MDD Document 313-1 Filed 11/08/18 PageID.4803 Page 3 of 7



                  Case 1:18-cv-02096-PLF Document 28 Filed 11/05/18 Page 2 of 2



       form, a copy of which is attached hereto as Exhibit B, to proposed Ms. L class counsel pursuant

       to the notice procedure approved by Judge Sabraw, and will be seeking relief in the Southern

       District of California as a Ms. L class member.



       Dated: November 5, 2018.

                                                             /s/Timilin Sanders

                                                             Timilin Sanders, DC Bar No. 989110
                                                             Claudia O’Brien, DC Bar No. 447354
                                                             Clayton LaForge, DC Bar No. 1033938

                                                             LATHAM & WATKINS LLP
                                                             555 Eleventh Street, NW
                                                             Washington DC 20004
                                                             (202) 637-2200
                                                             timilin.sanders@lw.com

                                                             Attorneys for Plaintiffs




                                                         2




                                                                                                         Exhibit 1
                                                                                                          000008
Case 3:18-cv-00428-DMS-MDD Document 313-1 Filed 11/08/18 PageID.4804 Page 4 of 7



              Case 1:18-cv-02096-PLF Document 28-1 Filed 11/05/18 Page 1 of 2




                         Exhibit A




                                    Case No. 1:18-cv-02096-PLF




                                                                                Exhibit 1
                                                                                 000009
Case 3:18-cv-00428-DMS-MDD Document 313-1 Filed 11/08/18 PageID.4805 Page 5 of 7



                Case 1:18-cv-02096-PLF Document 28-1 Filed 11/05/18 Page 2 of 2




        MEJIA. Marta                                                               A ,15 720900
        c:, o Immigration and Customs Enforcement
        San Antonio Field Office

                                      Decision to Continue Detention
        This letter is to inform you that your custody status has been reviewed and it has been
        dc1C1T11ined that you wi ll not be released from the custody of U.S. hnm1gration and Customs
        Enforcement (ICE) at this time. This decision nus been made b~ on a review of your file
        and/or your personal interview and consideration of any information you submined to ICE's
        reviewing officials.

        You arc under a final order of removal; however, your removal from the United States cannot be
        completed until the United States District Coun, Southern District of California. has rendered a
        decision for the judicial stay of remo,•al which designates you as a class member during this
        ongoing litigation. There is currently a temporary restraining order which prevents the removal
        of any class member from the Unilcd States pending the outcome of the judicial stay of removal
        The temporary rcsttaining order. in effect. is a judicial stay of removal. ICE expects to cncowitcr
        no delay in effecting our removal when, orif, the judicial slay of removal does not resolve in
        your favor. You will emaio in ICE custody pending the next scheduled review of your case.

        Based on the above, ou are to remain in ICE custody pending your removal from the United
        S1.11tcs. You are advis d that you must demonstrate that you are making rusonable efforts to
        comply with the orde of removal and that you are cooperating wi1hlCE's efforts to remove you
        by taking whatever a tions ICE requests to affect your removal. You are also advi$Cd 1ha, an)'
         ,jJJful fail ure or rcfu on your part to make timely applica1ion in good faith for uavcl or other
            umenrs necessary for your departure, or nny conspiracy or ac1ions 10 prcv1m1your removal or
               cr the issuance f a travel document, may subject you to criminal prosecu1iol\ under & USC
               J25J(a).
                 e not been r leased or removed from the United States by December \6 1 10\8.
                   of the cus ody decision in your CIISC will b~ transferred to the Hcndquartcrs Pos\
                      Unir ( Q POCRU), Potomac Center North, 500 I2'h Street SW, Washin~\On, DC
                      CR ,, ill meke a final determination re garding your custody.

                                                                                                       Da1e




                                                                                wwY. lcc.~ov


                                               Case No. 1:18-cv-02096-PLF




                                                                                                              Exhibit 1
                                                                                                               000010
Case 3:18-cv-00428-DMS-MDD Document 313-1 Filed 11/08/18 PageID.4806 Page 6 of 7



              Case 1:18-cv-02096-PLF Document 28-2 Filed 11/05/18 Page 1 of 2




                         Exhibit B




                                    Case No. 1:18-cv-02096-PLF




                                                                                Exhibit 1
                                                                                 000011
Case 3:18-cv-00428-DMS-MDD Document 313-1 Filed 11/08/18 PageID.4807 Page 7 of 7



                   Case 1:18-cv-02096-PLF Document 28-2 Filed 11/05/18 Page 2 of 2
                               ou ha     the right to            e rellef
   Paren or chil~en who wi h to waive          th ir rights und r thi Settlement Alll'CCIIIICIII
   removed to their country of origin have the right to do so by executing the bel form.
   re~ to y~ur country of origin must be made affmnatively. knowingly and voluntarily. Fi
    this fonn wtll not be con trued a a waiver of your right under th ettlemeot Agreement

    In tructions: Thi fonn must be r ad to th clas member ia a language that h           he understands. Tm
    mcmb r mu l indicate which opll n h he i choosmg by signing the appropriate box below. If               c
    member i. a child and lacks capacity or i und rage 14, lhi fonn must be igocd by the child' pan:at
    legal repre entative. eparatc forms mu l be completed for each family m mber. Complned fon,,s IIUUI 1M
    !!!!ill!.!!. or emailed to coum,el for tl,e appropriate propo ed cla et forth below.
                                                              e k relief from removal J under tand that the




       I am affirmati ely knowingly and voluntarily requesting removal to my country of origin
        a oon a po sible. I understand lhat I am waiving any right. to remain in the United tatc to
        pursue Lbc procedure et forth in th settlemcnl. including any right lo apply for a ylum or other
       protection from remo al.
       N me (printed): _ __ __ __ _ _ __
       Signature:

      Your Jnformation:
            Name: Marta AJicia _...__
                           REDACTED
                                     Me·ia_____
            Date of Birth:          157
            A#: 215720             -=-'--- - - --
                                       ------------------
            Country of citizen hip: Honduras
                                            r
            D ctcntfo n facility (jf applicable): South
            Addre : 566 Veterans Dnve. P arsall           r
            Telephone number· , I
                                                          E.G.S.

                                                                                   TX 77433


   Attorney ertification: Ir pre ent Marta Alicia Mejia         (name) in hi /h r immigration proceedlinl:S.
  have advi ed him/her and/or his/her parent or legal repr cntative) of hi /her right under the pro
  action settlement in Spani h                (language).
        Attorney ignatur ~ ~t::.:.--L!...c=~-,.....,,---.----------
        Attomey name:         t.dtfbfJV1-t'{9
                                         <'re 11
        Date:    I \/S/18'."
        Attorney telephone:
        Attom yaddre : ~ ~~
                                =10
                               ~l~
                                                                 Ne,
                                                 Case No. 1:18-cv-02096-PLF




                                                                                                              Exhibit 1
                                                                                                               000012
